United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1843
Issued: March 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant filed a timely appeal from a July 20, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
osteophytes lining the spine in the performance of duty as letter carrier.
FACTUAL HISTORY
On April 15, 2011 appellant, then a 45-year-old limited duty letter carrier, filed an
occupational exposure claim, Form CA-2, alleging that she developed osteophytes lining her
spine from constantly raising her arms to case mail and lifting heavy bundles which aggravated

1

5 U.S.C. § 8101 et seq.

her back.2 She stated that she had previously been injured on January 20, 2000 and
March 16, 2004.3 Appellant initially thought her back pain was from the March 16, 2004
employment incident but her physician informed her that her pain stemmed from the January 20,
2000 injury. She notified her supervisor of her injury on April 15, 2011. Appellant’s supervisor
noted that appellant occasionally left work early due to complaints of back pain.
By letter dated May 2, 2011, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and asked that she respond to the provided questions within 30 days. In a different letter
dated May 2, 2011, OWCP requested additional information from the employing establishment
regarding appellant’s duties as a letter carrier.
By letter dated May 7, 2011, the employing establishment reported that appellant
complained of backaches and left early on some days but did not specify what caused her pain.
It reported that her main assignments were to case and pull down routes and occasionally deliver
letters. The employing establishment further noted that appellant did not perform any lifting,
pushing, pulling, stooping or bending when breaking up the routes.
By decision dated July 20, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish that the occupational exposure occurred as alleged. It also noted that
she failed to establish that she sustained an injury because no medical evidence was submitted.4
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including employment status within the meaning of FECA, that the
claim was filed within the applicable time limitation period of FECA6 and that an injury was
sustained in the performance of duty.7 These are the essential elements of each compensation
2

Appellant stated that she initially thought her back pain was from a March 16, 2004 accident but that her
physician stated that her pain stemmed from a traumatic injury that occurred on January 20, 2000. She stated that
her March 16, 2004 injury aggravated her January 20, 2000 injury. Appellant referenced claim File No. xxxxxx079
for the March 16, 2004 injury. The January 20, 2000 injury is unidentified and the record before the Board contains
no further information.
3

On March 16, 2004 appellant filed a traumatic injury claim when she was hit by a car while unloading mail,
claim File No. xxxxxx079. By decision dated April 29, 2004, OWCP accepted the claim for herniated disc of the
lumbar spine and contusion of both knees. By decision dated September 23, 2010, it terminated appellant’s benefits
for the previously covered herniated lumbar disc condition in claim No. xxxxxx079. The record before the Board
provides no details concerning an injury on January 20, 2000.
4

The Board notes that appellant submitted additional evidence after OWCP rendered its July 20, 2011 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989).

7

James E. Chadden Sr., 40 ECAB 312 (1988).

2

claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.8
When an employee claims that she sustained an injury in the performance of duty she
must submit sufficient evidence to establish a specific event, incident or exposure occurring at
the time, place and in the manner alleged. She must also establish that the event, incident or
exposure caused an injury.9 Once an employee establishes that she sustained an injury in the
performance of duty, she has the burden of proof to establish that any subsequent medical
condition or disability for work, for which she claims compensation, is causally related to the
accepted injury.10
ANALYSIS
The Board finds that appellant failed to establish that she developed osteophytes lining
her spine in the performance of duty as a letter carrier.
Appellant must establish all of the elements of her claim in order to prevail. She must
prove her employment, time, place and manner of injury, a resulting personal injury and that her
injury arose in the performance of duty. Appellant alleged that she developed osteophytes lining
the spine from her duties as a letter carrier.
Appellant has not provided sufficient detail to establish that an occupational exposure
occurred as alleged.11 She states that she constantly raised her arms to case mail and lifted heavy
bundles. Appellant has failed to describe the circumstances of her alleged injury, how she
injured her back and the duties she was performing which caused her injury. She did not state
the number of hours she worked in a day, did not describe her limited-duty restrictions and failed
to identify the periods and the frequency of the physical movements and tasks she performed at
work. Appellant did not respond to the questionnaire in OWCP’s May 2, 2011 development
letter and did not provide OWCP with the additional factual evidence requested. She also noted
that she had prior back injuries from an unidentified January 20, 2000 incident and a March 16,
2004 employment incident. These earlier injuries make it unclear whether appellant’s current
alleged injury is a result of occupational exposure from her duties as a letter carrier or otherwise.
It is her burden to specify the nature of her claim but she has never connected her present
condition to any previous injury or claim. Appellant alleges a new injury based upon cumulative
trauma. Moreover, the employing establishment has stated that she did not perform any lifting,
pushing, pulling, stooping or bending when performing her duties.

8

Delores C. Ellyet, 41 ECAB 992 (1990).

9

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
10

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

Appellant did not submit medical evidence with her occupational exposure claim.
Because no medical evidence containing a physician’s opinion was ever received, she failed to
establish a firm medical diagnosis of her injury.12
In the instant case, the record lacks evidence establishing the factual element of
appellant’s claim, namely, that any specific occupational exposure might have caused her injury
or disease. The record also lacks medical evidence to establish an injury. An award of
compensation may not be based on surmise, conjecture or speculation. Because appellant did not
submit sufficient evidence demonstrating the alleged occupational exposure actually occurred as
alleged, OWCP properly denied her claim. Appellant may submit additional evidence, together
with a written request for reconsideration, to OWCP within one year of the Board’s merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
developed osteophytes lining the spine in the performance of duty as a letter carrier.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Victor J. Woodhams, 41 ECAB 345 (1989).

4

